Citation Nr: 1022344	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  09-32 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a greater evaluation than 10 percent for 
migraine headaches.

2.  Entitlement to a greater evaluation than 30 percent for 
residuals of dislocation of C-1 and C-2 and fusion.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction was subsequently returned to 
RO in Pittsburgh, Pennsylvania.

In March 2010, the Veteran testified at a Board hearing at 
the RO before the undersigned.  A transcript of the 
proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim for an increased evaluation for a 
neck disability and a claim for an increased evaluation for 
migraine headaches must be remanded for further action.

The Veteran and his representative have asserted that the 
Veteran's neck disability and migraine headaches are 
progressively worsening.  The Veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  During the March 2010 
hearing, the Veteran reported that since the most recent VA 
examination, he received surgery to this cervical spine in 
February 2007.  The Veteran testified to experiencing 
increased pain and numbness as well as a decrease in rotation 
of motion since the surgery.  In addition, he reported that 
since the surgery, his migraine headaches had increased in 
severity.  Given the evidence of worsening since the last 
examination of both disabilities, new examinations are 
needed.  

The determinations of the claims cited above could all have a 
significant impact on the separate claim of entitlement to 
TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(claims are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
claim cannot be rendered until the other claim has been 
considered).  Therefore, a determination on the TDIU claim 
must be deferred as well.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine 
examination to determine the current 
severity of the service-connected 
residuals of dislocation of C-1 and C-2 
and fusion.  The claims folder must be 
made available to the examiner for review.

The examiner should report the Veteran's 
ranges of cervical spine motion in degrees 
and note the presence or absence of 
ankylosis of the spine.  The examiner 
should determine whether the neck 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  These determinations 
should, if possible, be expressed in terms 
of the additional degree of range of 
motion loss due to any pain, weakened 
movement, excess fatigability, 
incoordination, or flare-ups.  The 
examiner should also report whether 
intervertebral disc disease has required 
periods of doctor prescribed bed rest in 
the last 12 months and, if so, the 
frequency and duration of such periods.  
Finally, the examiner should also note any 
secondary neurological disorders (i.e., 
radiculopathy) and express an opinion as 
to the severity of such symptoms, if 
present.

2.  The Veteran should also be afforded a 
VA neurological examination, conducted by 
an appropriate examiner who has reviewed 
the entire claims file.  The examination 
report should state the frequency, 
severity, and duration of the Veteran's 
headaches.  The examiner should further 
note whether the Veteran has headaches 
which are prostrating.  All opinions and 
conclusions expressed by the examiner must 
be supported by a complete rationale in a 
typewritten report.

3.  After completion of the above 
development, the Veteran's claims, 
including his claim for TDIU, must be 
readjudicated.  If the determination of 
any of these claims remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

        (CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


